Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

	Claims 30, 33-35, 38-40, 46, 59, 60, and 62-70 are pending.
	Claims 30, 34, and 59 are currently amended.
	Claims 30, 33-35, 38-40, 46, 59, 60, and 62-70 are under examination on the merits.

Rejections Maintained
35 U.S.C. 112(a)
The rejection of claims 30, 33-35, 38-40, 46, 59, 60, and 62-70 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is maintained.

Response to Arguments

	Applicant further asserts that the fact pattern in the instant case differs from that of Ex parte Gray. First the instant application discloses a polyclonal anti-GIBsPLA2 antibody as well as five monoclonal antibodies that bind GIBsPLA2. Applicant further tested 17 additional anti-GIBsPLA2 monoclonal antibodies and determined that said GIBsPLA2 monoclonal antibodies inhibited GIBsPLA2 enzymatic function. Applicant also notes that a database search revealed at least 92 commercially available anti-GIBsPLA2 monoclonal antibodies. In view of the teachings in the instant disclosure regarding commercially available anti-GIBsPLA2 monoclonal antibodies and the knowledge in the field relating to anti-GIBsPLA2 monoclonal antibodies, one skilled in the art would recognize that Applicant was in possession of the claimed invention at the time of filing. Applicant’s arguments have been fully considered but are not deemed 
	Applicant is informed that the rejection of the claims under 35 U.S.C. 112(a) may be overcome by limiting the claims to a method for stimulating an immune response in a subject having a disorder associated with a CD4 T cell immune deficiency, comprising administering to the subject an effective amount of an inhibitor of secreted phospholipase A2 group IB (GIBsPLA2), said GIBsPLA2 inhibitor being a soluble GIBsPLA2 binding protein comprising a sequence selected from any one of SEQ ID NO(s): 22-31.

New Grounds of Rejection
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 67 is rejected under 35 U.S.C. § 112(a) as failing to provide an adequate written description of the invention and failing to provide an enabling disclosure without complete evidence either that the claimed biological materials are known and readily available to the public or complete evidence of the deposit of the biological materials.  
Claim 67 recites various anti-GIBsPLA2 antibodies, including CH-7, MAB5018, EPR5186, LS-C138332 or CABT-17153MH; however full length sequences of these antibodies do not appear to be disclosed in the instant specification or the sequence listing.
The skilled artisan would need the nucleic acid or amino acid sequences of the claimed antibodies or hybridoma cells line from which said monoclonal antibodies are produced in order to generate said antibodies; however information regarding the necessary nucleic acid or amino acid sequences of the said antibodies or hybridoma cell lines from which said antibodies are produced is lacking in the specification. Since the skilled artisan could not be assured of the ability to practice the invention as claimed in the absence of the availability of the necessary nucleic acid or amino acid sequences of said antibodies or a hybridoma cell line from which said antibodies are produced, evidence of public availability of said monoclonal antibodies, a suitable deposit of a hybridoma cell line from which said monoclonal antibodies are produced, evidence of the public availability of hybridoma cell lines from which said antibodies are produced, or 
If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by Applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
If the deposit of a hybridoma cell line was not made under the provisions of the Budapest Treaty, then in order to certify that the deposit complies with the criteria set forth in 37 CFR 1.801-1.809 regarding availability and permanency of deposits, assurance of compliance is required. Such assurance may be in the form of an affidavit or declaration by Applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number by stating and providing that:
(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

(d) provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and
(e) the deposits will be replaced if they should become nonviable or non-replicable.
Amendment of the specification to recite the date of deposit and the complete name and address of the depository is also required. As an additional means for completing the record, Applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
If a deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in Applicant’s possession at the time the application was filed. See MPEP 2406 and 37 CFR 1.804(b).
Applicant’s attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642